     ORIGINALCase 1:19-mj-06965-UA Document 1 Filed 07/26/19 Page 1 of 4

                                                                        19MAG         6965
Approved,                 U-4- U-
                      ANDREWA.  ROHRBACH
                      Assistant United States Attorney

Before:               THE HONORABLE STEWART D. AARON
                      United States Magistrate Judge
                      Southern District of New York

 -   -   -   -    -       -   -   -   -   -    -    -   -   -   -   X

UNITED STATES OF AMERICA                                                 SEALED COMPLAINT

         -   V.       -                                                  Violation of 8 U.S.C.
                                                                         §§ 1326 (a) & (b) (1)
CARLOS CESAR HILARIO GONZALEZ,
                                                                         COUNTY OF OFFENSE:
                                              Defendant.                 BRONX

                                                                    X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          BRIAN FIGUEIREDO, being duly sworn, deposes and says
that he is a Deportation Officer with the United States
Department of Homeland Security, Immigration and Customs
Enforcement, and charges as follows:

                                                            COUNT ONE
                                                        (Illegal Reentry)

           1.  From at least on or about July 9, 2019, in the
Southern District of New York and elsewhere, CARLOS CESAR
HILARIO GONZALEZ, the defendant, being an alien, unlawfully did
enter, and was found in, the United States, after having been
removed from the United States subsequent to a conviction for
commission of a felony, without having obtained the express
consent of the Attorney General of the United States or his
successor, the Secretary for the Department of Homeland
Security, to reapply for admission.

     (Title 8, United States Code, Sections 1326(a) and (b) (1) .)

          The bases for my knowledge and the foregoing charge
are, in part, as follows:

                      2.          I am an officer with the United States Department
of   H9~~l~n~ ~~~Y.~ty,                            Immigration and customg Enforcgmgnt
.•          Case 1:19-mj-06965-UA Document 1 Filed 07/26/19 Page 2 of 4



     ("ICE"), and I have been personally involved in the
     investigation of this matter. This affidavit is based in part
     upon my conversations with law enforcement agents and others,
     and my examination of reports and records. Because this
     affidavit is being submitted for the limited purpose of
     establishing probable cause, it does not include all the facts
     that I have learned during the course of my investigation.
     Where the contents of documents and the actions, statements, and
     conversations of others are reported herein, they are reported
     in substance and in part, except where otherwise indicated.

               3.   Based upon my participation in the investigation
     and my review of public court records and records maintained by
     ICE regarding CARLOS CESAR HILARO GONZALEZ, the defendant,
     including HILARIO'S criminal history, I have learned, among
     other things, the following:

                    a.   HILARIO is a native and citizen of the
     Dominican Republic. He is not, and has never been, a citizen of
     the United States.

                    b.   On or about May 11, 2009, HILARIO pleaded
     guilty in New York County Supreme Court to criminal possession
     of a controlled substance in the second degree, in violation of
     New York Penal Law Section 220.18, a Class A felony, and
     conspiracy in the second degree, in violation of New York Penal
     Law Section 105.15, a Class B felony.

                    c.   On or about October 15, 2010, HILARIO was
     sentenced to a term of seven years' imprisonment and a term of
     thirty to ninety months' imprisonment, to run concurrently.

                    d.   On or about December 6, 2011, HILARIO was
     removed from the United States to the Dominican Republic
     following entry of a final order of removal by a United States
     Immigration Judge and parole from New York state custody for the
     purpose of deportation.

                4.     On or about April 23, 2019, the ICE tip line
     received information regarding CARLOS CESAR HILARO GONZALEZ, the
     defendant.    In substance and in part, the caller indicated that
     HILARIO had returned to the United States and provided
     information about HILARIO's habitual locations.

               5.   On or about July 9, 2019, CARLOS CESAR HILARO
     GONZALEZ, the defendant, was found in the Southern District of
     New York. I aq~ ~nQtnt. IC6 agent vi~it@d lOCJtiong in £r~~x,


                                         2
7
           Case 1:19-mj-06965-UA Document 1 Filed 07/26/19 Page 3 of 4



    New York, given to us by the caller to the tip line, with a
    photo of HILARIO. We identified, approached, and arrested
    HILARIO.

               6.  Based on my review of records maintained by ICE
    and my involvement in this investigation, I have learned that
    ICE has performed searches of all ICE indices and confirmed
    that, following his removal to the Dominican Republic, CARLOS
    CESAR HILARO GONZALEZ, the defendant, never obtained the express
    consent of the Attorney General of the United States or the
    Secretary for the Department of Homeland Security to reapply for
    admission to the United States.

               7.   Based upon my training and experience with ICE, I
    understand that criminal possession of a controlled substance in
    the second degree, in violation of New York Penal Law Section
    220.18 qualifies as a "felony" within the meaning of Section
    1326(b) (1) of Title 8 of the United States Code. I also
    understand that conspiracy in the second degree, in violation of
    New York Penal Law Section 105.15, qualifies as a "felony"
    within the meaning of Section 1326(b) (1) of Title 8 of the
    United States Code.

              8.   I have reviewed a report prepared by a trained
    fingerprint examiner working for ICE who reviewed the
    fingerprint impression taken of "Carlos Hilario" on or about May
    11, 2009, by the New York Police Department in connection with
    his state criminal case, and compared those fingerprint
    impressions with the fingerprint impressions taken of "Carlos
    Cesar Hilario Gonzalez" in connection with his 2011 removal from
    the United States, and with the fingerprint impressions taken of
    "Carlos Cesar Hilario Gonzalez" in connection with his arrest on
    or about July 9, 2019. The fingerprint impressions came back to
    one and the same individual.




                                       3
,l
      •
     "I,
                   Case 1:19-mj-06965-UA Document 1 Filed 07/26/19 Page 4 of 4



                     WHEREFORE, deponent respectfully requests that a
           warrant be issued for the arrest of CARLOS CESAR HILARIO
           GONZALEZ, the defendant, and that            ted, and imprisoned
           or bailed, as the case may be.




                                                                         Security


           Sworn to before me this
           26th day of July, 2019



           Tf'i HONORABLE STEWART D. AARON
           UNITED STATES MAGISTRATE JUDGE
           SOUTHERN DISTRICT OF NEW YORK




                                                4
